Opinion by
Judge Peters:
In the amended answer it is alleged that at the time the note sued on was executed the intestate himself was engaged in acts of hostility against the United States, and sold said horse to the defendant to assist him, and that he might be enabled to engage in acts of war as a soldier of the Confederate States against the United States, and that said defendant did so engage, and did use said horse as cavalry horse in said Confederate army.
The language not only charges the vendor of the horse with a knowledge of the purchase, but that he sold him to the purchaser *150to enable him- to carry out his illegal purpose, and thus participated in th-e accomplishment of the illegal -acts of engaging in a war against the government, which presented a good defense to the action according to the authorities recognized by this and other courts.

Grifdtt, for appellant.


West, Cleay, for appellee.

The facts proved conduced to show that the intestate participated with appellee in carrying out the illegal purpose for which the horse was purchased. At all events we can not say that there is such a failure of evidence on that point as to authorize this court to interfere.
Wherefore the judgment is affirmed.